



COURT OF APPEAL FOR ONTARIO

CITATION: Tolias (Re), 2015 ONCA 24

DATE: 20150116

DOCKET: C59229

Laskin, LaForme and Rouleau JJ.A.

IN THE MATTER OF:  Helen Tolias

AN APPEAL UNDER PART XX.1 OF THE
CODE

Ken J. Berger, for the appellant

Lorna Bolton, for the Attorney General of Ontario

Janice E. Blackburn, for the respondent St Josephs
    Health Care, Hamilton

Heard: January 16, 2015

On appeal against the disposition of the Ontario Review
    Board dated February 11, 2014.

APPEAL BOOK ENDORSEMENT

[1]

The appellant was found not criminally responsible (NCR) in 2005 on
    account of a mental disorder on four counts of harassing telephone calls, three
    counts of fail to comply with recognizance and two counts of fail to comply
    with probation. She was also found NCR in 2006 on one count of criminal
    harassment. She has been under the jurisdiction of the Ontario Review Board
    (ORB) ever since.

[2]

The most recent disposition of the ORB is dated January 29, 2014. In
    their reasons, the ORB found that the appellant continued to present as a
    significant threat to the safety of the public. The ORB held that the least
    onerous, least restrictive disposition was the continuation of the terms of the
    current detention at the General forensic unit without change. It included the
    privilege of living in the community in approved accommodation.

[3]

However, due to poor behaviour, risk of elopement, and for refusal to
    take medication, she is currently restricted to only accompanied hospital
    grounds privilege.

[4]

She appeals and argues that she is entitled to an absolute discharge
    because the evidence before the ORB does not support the Boards findings.
    Although she concedes mental illness, she maintains that the evidence only
    establishes a risk of minimal harm, more in the nature of constituting a
    nuisance.

[5]

We disagree. We find no basis to conclude that the Boards disposition
    was unreasonable and not founded on the record before it. The accepted
    testimony of the treating psychiatrist and the report of the hospital amply
    supported the Boards finding.

[6]

This said, however, given the passage of the lengthy period of time and
    the particular circumstances of the appellants condition and behaviour as well
    as the record that discloses some progress in both her attitude and condition,
    due consideration ought to be given to commencing integration into the
    community.

[7]

We observe that her annual review is scheduled for Monday, January 19.
    We would encourage the Board to explore the possibility of initiating steps in
    that regard.

[8]

For these reasons, the appeal is dismissed. In the circumstances, there
    is no need to deal with the motion to admit fresh evidence.


